DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 1/12/2022.
The application has been amended as follows: 

Claim 4. An autofocus method for a scanning electron microscope, comprising: 
generating a sequence of thinned images of a pattern formed on a surface of a specimen, 
changing a focal position and an irradiation position of the electron beam after generating each thinned image of the sequence of thinned images to interlace the scan lines of the sequence of thinned images; 
calculating a sharpness level of each thinned image of the respective thinned images to provide a plurality of sharpness levels; and 
determining an optimum focal position of the electron beam based on the plurality of sharpness levels.

Claim 9. (Canceled).

Claim 10. A scanning electron microscope, comprising: 
a source of primary electrons; 
converging and objective lenses configured to focus the primary electrons into a beam and onto a specimen; 
X and Y deflectors configured to scan the primary electrons across a surface of the specimen; a secondary electron detector; 3 47480796v1PATENT Attorney Docket No. 706573
a computer configured to control the X and Y deflectors and a focus of the objective lens, and to generate images in memory from signals received from the 
wherein the computer is configured to control the X and Y deflectors and focus of the objective lens to perform steps comprising: 
generating a sequence of thinned images of a pattern formed on the surface of the specimen, 
changing a focal position and an irradiation position of the electron beam after generating each thinned image of the sequence of thinned images to interlace the scan lines of the sequence of thinned images; 
calculating a sharpness level of each thinned image of the respective thinned images to provide a plurality of sharpness levels; and 
determining an optimum focal setting of the objective lens based on the plurality of sharpness levels.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 12/17/2021, with respect to the newly added claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 2-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 4; Ogawa et al. U.S. PGPUB No. 2016/0284506 discloses an autofocus method for a scanning electron microscope, comprising: generating a thinned image of a pattern formed on a surface of a specimen (“creating a secondary electron image (SEM image)… and derives the sizes, shapes, and other dimensional features of the patterns from the identified edges” [0034]) by 5repeatedly 
Shirahata et al. U.S. PGPUB No. 2011/0274341 discloses a method for a scanning electron microscope, comprising: generating a sequence of thinned images of a pattern formed on a surface of a specimen, each thinned image of the sequence of  changing a focal position and an irradiation position of the electron beam after generating each thinned image of the sequence of thinned images to interlace the scan lines of the sequence of thinned images (step S2 in figure 7); calculating a sharpness level of each thinned image of the respective thinned images to provide a plurality of sharpness levels (step S8 in figure 7); and determining an optimum focal position of the electron beam based on the plurality of sharpness levels (“The maximum value among the calculated evaluation values is determined as a focal point to determine the optimum exciting current for the focal point, and the optimum exciting conditions are set to the objective lens 5 (S9)” [0045]). However, although Shirahata skips a predetermined number of scan lines in a direction perpendicular to a scanning direction (“The skip interval is set at the integral multiple (excluding 1) of an interval between scan lines to be scanned” [0051]), there is no explicit disclosure of skipping a predetermined natural number of pixels (since one scan line is not necessarily equal to a natural number of pixels) greater than one in a direction perpendicular to a scanning direction.

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an autofocus method for a scanning electron microscope, comprising: determining an optimum focal position of an electron beam based on a plurality of sharpness levels calculated for each or a sequence of thinned images generated by repeatedly scanning a specimen with the electron beam along nonoverlapping scan 

Regarding dependent claims 2, 3, and 5-8; these claims are allowable at least for their allowance upon independent claim 4.

Regarding independent claim 10; claim 10 includes substantially similar limitations to those of independent claim 4 and is allowable at least for the reasons indicated with respect to claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881